Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 17, 2015

                                            No. 04-15-00128-CR

                                        IN RE Eduardo TREVINO

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On March 9, 2015, relator Eduardo Trevino filed a petition for writ of mandamus
complaining of the trial court’s failure to rule on a pending motion. Because it appears relator
has attempted to file his motion and request a ruling, this court is of the opinion that a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b); see also In re Ramirez, 994 S.W.2d 682, 683 (Tex. App.—San Antonio 1998, orig.
proceeding) (discussing trial court’s ministerial duty to give consideration to and rule upon a
pending motion). The respondent and the real parties in interest may file a response to the
petition in this court no later than April 7, 2015. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

           It is so ORDERED on March 17, 2015.


                                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause Nos. 1999CR4085, 1999CR6204, and 1999CR6205, each styled The State of
Texas v. Eduardo Trevino, pending in the 144th Judicial District Court, Bexar County, Texas, the Lorina I. Rummel
presiding.